DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 09 March 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Dearden et al. (USP 4,732,416 hereinafter “Dearden”).
In regards to claims 1 and 2, Dearden discloses a threaded joint for oil country tubular goods comprising:
a pin (1) having an annular outer peripheral surface portion (9) formed on a tip end side of a steel pipe, and an externally-threaded portion (5) formed from the annular outer peripheral surface portion toward a center of a steel pipe in an axial direction of the steel pipe; and
a box (2) having a cavity in which the pin is housed, wherein an internally-threaded portion (6) which threadedly engages with the externally-threaded portion and an annular inner peripheral surface portion (19) which is brought into contact with and abuts against the annular outer peripheral surface portion are formed in the cavity (see fig. 5),
wherein the pin and the box are joined to each other due to threaded engagement between the externally-threaded portion and the internally-threaded portion so that the annular outer 
wherein the annular outer peripheral surface portion which forms the seal portion of the pin is formed into a projecting arc shape (Rl), and the annular inner peripheral surface portion which forms the seal portion of the box is formed into a recessed arc shape (Rl),
a difference radius of curvature between an arc of the annular outer peripheral surface portion of the pin and an arc of the annular inner peripheral surface portion of the box is set to a value which falls within a range of ±10% (see column 5, lines 6-11 which states arcs 9 and 19 share Rl), and
in a joined state of the pin and the box, a difference in pipe axial direction distance between a center position of the arc of the annular outer peripheral surface portion of the pin and a center position of the arc of the annular inner peripheral surface portion of the box is set to 1 mm or less (it can be seen in figs. 2, 3, and 5 that the difference would be essentially 0 since the pin end is flush with the box and the arcs are identical).
In regards to claims 3 and 4, Dearden further discloses the seal portion and a shoulder portion of the pin are connected with each other by one arc (11, R3) smaller than the arc of the annular outer peripheral surface portion, and the seal portion and a shoulder portion of the box are connected with each other by one arc (21, R3) smaller than the arc of the annular inner peripheral surface portion.
In regards to claim 7, Dearden further discloses a tip end of the pin and a deep end of the box become initiation points of elastic deformation when threaded joining is performed (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dearden as applied to claims 1-4 and 7 above, and further in view of Coeffe et al. (US 2013/0093185 hereinafter “Coeffe”).
Dearden discloses the threaded joint of claim 1. Dearden does not disclose the difference in radius of curvature between the arc of the annular outer peripheral surface portion of the pin and the arc of the annular inner peripheral surface portion of the box is +1% or more.
However, Coeffe teaches a box having an inner peripheral surface portion with a radius of curvature of greater than 150mm (see paragraph [0017]) and a pin member having and outer peripheral surface portion with a radius of curvature of 100 to 300mm (see paragraph [0048]).
While Coeffe does not expressly disclose choosing two radii of curvature such that the difference is 1% or more, Coeffe does disclose ranges for each value that would allow the difference to be +1% (i.e. 150 mm for the box and 155 mm for the pin), such that the radii of 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Dearden have the difference in radius of curvature between the arc of the annular outer peripheral surface portion of the pin and the arc of the annular inner peripheral surface portion of the box is +1% or more, providing an excellent seal with the box with which a metal-metal contact is established in the made up condition, as taught by Coeffe at paragraph [0048], as the radii of curvature may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive. 

In response to applicant’s argument that Dearden does not disclose in a joined state of the pin and the box, a difference in pipe axial direction distance between a center position of the arc of the annular outer peripheral surface portion of the pin and a center position of the arc of the annular inner peripheral surface portion of the box is set to 2 mm or less, it can be seen in figs. 2, 3, and 5 that the difference would be essentially 0 since the pin end is flush with the box and the arcs are identical. Further, fig. 5 is showing this difference being essentially 0 in the joined state, so the limitation has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679
05/24/2021